Citation Nr: 1506831	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-06 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


(The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred from April 27, 2012, to May 1, 2012, at the Munroe Regional Medical Center is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1969 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In March 2013, the Veteran perfected an appeal as to the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  On the March 2013 VA Form 9, the Veteran requested a Board hearing at a local VA office (Travel Board hearing).  To date, the Veteran has not been scheduled for the requested hearing and there is no indication in the record that the Veteran has withdrawn his request for a Travel Board hearing.  

A veteran has a right to a hearing before the issuance of a Board decision.  38 C.F.R. § 3.103(a), (c) (2014).  Therefore, the Veteran should be scheduled for a Travel Board hearing in accordance with his expressed request.  Because Travel Board hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 38 C.F.R. § 20.704(a) (2014).  Under applicable regulation, a hearing on appeal will be granted if an appellant expressed a desire to appear in person.  38 C.F.R. § 20.700 (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing to be held at the RO.  Send notice of the scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




